RECOMMENDED FOR FULL-TEXT PUBLICATION
                              Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                     File Name: 18a0003p.06

                   UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT



 TERRY LEE STIMMEL,                                      ┐
                                  Plaintiff-Appellant,   │
                                                         │
                                                         >      No. 15-4196
        v.                                               │
                                                         │
                                                         │
 JEFFERSON B. SESSIONS, III, Attorney General;           │
 FEDERAL BUREAU OF INVESTIGATION; BUREAU OF              │
 ALCOHOL, TOBACCO, FIREARMS AND EXPLOSIVES;              │
 UNITED STATES OF AMERICA;                               │
                           Defendants-Appellees.         │
                                                         ┘

                         Appeal from the United States District Court
                           for the Northern District of Ohio at Akron.
                      No. 5:14-cv-02081—John R. Adams, District Judge.

                                   Argued: August 2, 2017

                             Decided and Filed: January 4, 2018

                  Before: BOGGS, GRIFFIN, and WHITE, Circuit Judges.
                                _________________

                                         COUNSEL

ARGUED: Derek A. DeBrosse, BARNEY DEBROSSE, LLC, Columbus, Ohio, for Appellant.
Patrick G. Nemeroff, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellees. ON BRIEF: Derek A. DeBrosse, BARNEY DEBROSSE, LLC, Columbus, Ohio,
for Appellant. Patrick G. Nemeroff, Michael S. Raab, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Appellees. James R. McGuire, MORRISON & FOERSTER
LLP, San Francisco, California, Julie Y. Park, MORRISON & FOERSTER LLP, San Diego,
California, for Amicus Curiae.

       GRIFFIN, J., delivered the opinion of the court in which WHITE, J., joined. BOGGS, J.
(pp. 20–23), delivered a separate dissenting opinion.
 No. 15-4196                         Stimmel v. Sessions, et al.                         Page 2


                                      _________________

                                           OPINION
                                      _________________

       GRIFFIN, Circuit Judge.

       Plaintiff Terry Lee Stimmel tried to purchase a firearm at a Walmart store in 2002.
However, the store rejected Stimmel’s offer because a mandatory national background check
revealed that he had been convicted of misdemeanor domestic violence in 1997 and federal law
prohibits domestic violence misdemeanants from possessing firearms. 18 U.S.C. § 922(g)(9).
Thereafter, he unsuccessfully appealed to the Federal Bureau of Investigation (“FBI”) and
challenged the law in district court. Following the district court’s dismissal of his complaint,
Stimmel appeals.

       The gravamen of Stimmel’s appeal to this court is a question of first impression in our
circuit: whether the firearm restriction, 18 U.S.C. § 922(g)(9), unconstitutionally burdens his
Second Amendment rights. We hold that it does not.

       In affirming the district court, we join the growing consensus of our sister circuits that
have unanimously upheld the constitutionality of the domestic violence misdemeanant restriction
to firearms possession. Here, the record contains sufficient evidence to reasonably conclude that
disarming domestic violence misdemeanants is substantially related to the government’s
compelling interest of preventing gun violence and, particularly, domestic gun violence.
Because Stimmel’s conviction remains in effect, and he fails to rebut the government’s evidence
that domestic violence misdemeanants pose a significant risk of future armed violence, we
conclude that § 922(g)(9) survives intermediate scrutiny.

                                                I.

       In 1997, Stimmel pleaded no contest to violating Ohio Revised Code § 2919.25(A),
which prohibits “knowingly caus[ing] or attempt[ing] to cause physical harm to a family or
household member,” a misdemeanor crime of first-degree domestic violence. According to the
arrest report, Stimmel “threw his wife up against a wall” during an argument and “knock[ed] her
 No. 15-4196                          Stimmel v. Sessions, et al.                        Page 3


to the floor.” Stimmel then “tried to remove her wedding rings,” and she “received a cut to her
head.” He was sentenced to 180 days in jail, with all but one day suspended on condition of
Stimmel’s good behavior for two years, and a $100 fine. He was also ordered to stay away from
the victim, to whom he is no longer married. Stimmel has not been convicted of another crime
since.

         In 2002, Stimmel tried to buy a firearm to “defend[] his home and his family.” When he
failed the required national background check, he appealed to the FBI. The FBI denied his
appeal because, as a domestic violence misdemeanant, he is subject to a firearm restriction under
18 U.S.C. § 922(g)(9). Thereafter, Stimmel challenged the statute in district court. He asserted
five claims there, but on appeal argues only that: (1) § 922(g)(9) unconstitutionally burdens his
Second Amendment rights; and (2) Congress’s creation of a relief program available to certain
disarmed individuals, but not Stimmel, violates his Fifth Amendment right to equal protection
under the law.

         The district court dismissed Stimmel’s complaint pursuant to Federal Rule of Civil
Procedure 12(b)(6), concluding his Second Amendment challenge to § 922(g)(9) “fail[s] as a
matter of law” and his equal protection challenge fails because he is not similarly situated to
persons barred from owning firearms under § 922(g)(4). Stimmel v. Lynch, No. 5:14CV2081,
2015 WL 5730104, at *7–8 (N.D. Ohio Sept. 28, 2015). The district court held that the domestic
violence misdemeanant restriction does not “implicate the Second Amendment” because it “falls
squarely within the authority to disarm serious lawbreakers in existence well before the
enactment of the Second Amendment.” Id. at *5. In the alternative, the district court applied
strict scrutiny and ruled that § 922(g)(9) was narrowly tailored to achieve the government’s
compelling interest of preventing domestic gun violence. Id. at *6–7. The district court rejected
Stimmel’s argument that he has abided by the law ever since his conviction, cautioning that he
was not to be “afforded rights simply by virtue of being conviction-free for numerous years.” Id.
at *7.

         The district court also determined that Stimmel, having committed the “volitional act of
domestic violence,” could not pursue his equal protection claim because he was not similarly
 No. 15-4196                           Stimmel v. Sessions, et al.                        Page 4


situated to those prohibited from possessing weapons after being adjudicated mentally ill or
committed to a mental institution. Id. at *8.

       Stimmel timely appeals.

                                                  II.

       We review de novo the district court’s grant of defendants’ motion to dismiss Stimmel’s
complaint for failure to state a claim. Linkletter v. W. & S. Fin. Grp., Inc., 851 F.3d 632, 637
(6th Cir. 2017). In doing so, we accept Stimmel’s well-plead factual allegations as true and
construe the complaint in the light most favorable to him. Hill v. Blue Cross & Blue Shield of
Mich., 409 F.3d 710, 716 (6th Cir. 2005).

                                                  III.

       The Gun Control Act of 1968 bars firearm possession by certain groups of individuals,
including convicted felons, and those “adjudicated as a mental defective or who ha[ve] been
committed to a mental institution.” See 18 U.S.C. § 922(g)(1), (4). In 1996, Congress added the
domestic violence misdemeanant restriction, § 922(g)(9). Pub. L. No. 104–208, Tit. VI, § 658,
110 Stat. 3009–371 to 3009–372 (1996).            Recognizing that “[e]xisting felon-in-possession
laws . . . were not keeping firearms out of the hands of domestic abusers, because many people
who engage in serious spousal or child abuse ultimately are not charged with or convicted of
felonies,” Congress extended “the federal firearm prohibition to persons convicted of
misdemeanor crimes of domestic violence” to “close this dangerous loophole.” United States v.
Hayes, 555 U.S. 415, 426 (2009) (internal quotation marks, citation, and bracket omitted).

       Specifically, the statute provides that:

       It shall be unlawful for any person . . . who has been convicted in any court of a
       misdemeanor crime of domestic violence . . . to ship or transport in interstate or
       foreign commerce, or possess in or affecting commerce, any firearm or
       ammunition; or to receive any firearm or ammunition which has been shipped or
       transported in interstate or foreign commerce.

See § 922(g)–(g)(9). To qualify as a “misdemeanor crime of domestic violence” for purposes of
§ 922(g)(9), the predicate offense must have as an element the “use or attempted use of physical
 No. 15-4196                         Stimmel v. Sessions, et al.                         Page 5


force, or the threatened use of a deadly weapon” by a person who has a specified relationship
with the victim. See 18 U.S.C. § 921(a)(33)(A)(ii). Stimmel, then his victim’s spouse, pleaded
no contest to “knowingly caus[ing] or attempt[ing] to cause physical harm to a family or
household member” in violation of Ohio Revised Code § 2919.25(A), and thus falls squarely
within § 922(g)(9)’s scope.

                                              IV.

       On appeal, Stimmel argues the domestic violence misdemeanant restriction violates his
Second Amendment rights. The Second Amendment provides that “[a] well[-]regulated Militia,
being necessary to the security of a free State, the right of the people to keep and bear Arms,
shall not be infringed.” U.S. Const. amend. II. The Amendment guarantees “an individual right
to keep and bear arms” without regard to militia service. District of Columbia v. Heller,
554 U.S. 570, 595 (2008).

       Every circuit that has considered a post-Heller Second Amendment challenge to
§ 922(g)(9) has upheld the statute, albeit under varying frameworks and rationales. See United
States v. Chovan, 735 F.3d 1127, 1139 (9th Cir. 2013); United States v. Staten, 666 F.3d 154,
160–61 (4th Cir. 2011); United States v. Booker, 644 F.3d 12, 22–26 (1st Cir. 2011); United
States v. Skoien, 614 F.3d 638, 639–45 (7th Cir. 2010) (en banc); United States v. White, 593
F.3d 1199, 1205–06 (11th Cir. 2010); cf. Fisher v. Kealoha, 855 F.3d 1067, 1070 (9th Cir. 2017)
(per curiam); United States v. Chester, 514 F. App’x 393, 394–95 (4th Cir. 2013) (per curiam);
In re United States, 578 F.3d 1195, 1200 (10th Cir. 2009) (mem) (nonprecedential order attached
to published dissent).

                                               A.

       As a threshold matter, District of Columbia v. Heller theoretically could resolve the
constitutional question Stimmel poses here. See Tyler v. Hillsdale Cty. Sheriff’s Dep’t, 837 F.3d
678, 686–88 (6th Cir. 2016) (en banc). The Second Amendment’s core right allows “law-
abiding, responsible citizens to use arms in defense of hearth and home.” Heller, 554 U.S. at
635. But this fundamental right is “not unlimited.” Id. at 626. By acknowledging that “law-
abiding, responsible citizens” are at the core of the Amendment’s protections, the Heller Court
 No. 15-4196                                 Stimmel v. Sessions, et al.                                   Page 6


presumed certain individuals can be “disqualified” from exercising Second Amendment rights.
See id. at 635.

         To that end, the Court cautioned that:

         [N]othing in our opinion should be taken to cast doubt on longstanding
         prohibitions on the possession of firearms by felons and the mentally ill, or laws
         forbidding the carrying of firearms in sensitive places such as schools and
         government buildings, or laws imposing conditions and qualifications on the
         commercial sale of arms.

Id. at 626–27. The Court “identif[ied] these presumptively lawful regulatory measures only as
examples; [its] list does not purport to be exhaustive.” Id. at 627 n.26.

         Relying on Heller, our court has rejected Second Amendment challenges to § 922(g)(1),
the felons-in-possession restriction. See, e.g., United States v. Carey, 602 F.3d 738, 741 (6th Cir.
2010).       Moreover, the Court of Appeals for the Eleventh Circuit has held that Heller’s
presumptively lawful prohibitions include § 922(g)(9). White, 593 F.3d at 1205–06. Other
circuits have suggested, but not held, as much. See Booker, 644 F.3d at 24–25; cf. In re United
States, 578 F.3d at 1200. However, because § 922(g)(9) survives intermediate scrutiny under our
Greeno two-step test, it is not necessary for us to decide the issue.1

                                                         B.

         In analyzing Second Amendment challenges, our court conducts the two-step inquiry
established in United States v. Greeno.2               679 F.3d 510, 518 (6th Cir. 2012).                First, the
government must show “that the challenged statute regulates activity falling outside the scope of
the Second Amendment right as it was understood at the relevant historical moment—1791 [Bill
of Rights ratification] or 1868 [Fourteenth Amendment ratification].” Id. (internal quotation

         1
           Writing not for this court, I would follow the precedent of the Eleventh Circuit and affirm the district
court’s judgment under the terms of Heller. As our colleague Judge Siler, sitting by designation on the Eleventh
Circuit, reasoned in United States v. White, § 922(g)(9) “warrants inclusion on Heller’s list of presumptively lawful
longstanding prohibitions” because it was enacted specifically to close a dangerous loophole in the felons-in-
possession ban. 593 F.3d at 1205; see also Booker, 644 F.3d at 24 (the misdemeanant restriction “is, historically
and practically, a corollary outgrowth of the federal felon disqualification statute”).
         2
         Stimmel questions whether this court should still apply its Greeno framework in Second Amendment
cases. However, Greeno is the law of this circuit. See Tyler, 837 F.3d at 685–86.
 No. 15-4196                           Stimmel v. Sessions, et al.                           Page 7


marks and citation omitted). If the government satisfies its initial burden, “then the analysis can
stop there; the regulated activity is categorically unprotected, and the law is not subject to further
Second Amendment review.” Id. (citation omitted).

       If the government offers “historical evidence [that] is inconclusive or suggests that the
regulated activity is not categorically unprotected,” however, then we must inquire “into the
strength of the government’s justification for restricting or regulating the exercise of Second
Amendment rights.” Id. (citation omitted). Under this second prong, we determine and apply
the appropriate level of heightened means-end scrutiny, given that the Supreme Court has
rejected rational-basis review in this context. Id.; see Heller, 554 U.S. at 628 n.27.

                                                  1.

       At Greeno’s first step, we consider “the scope of the Second Amendment right[] as
historically understood.” 679 F.3d at 518. Because § 922(g)(9) regulates a class of individuals,
the government must “conclusively demonstrate that the challenged statute burdens persons
historically understood to be unprotected” by the Amendment. Tyler, 837 F.3d at 688. The
government has found no success on this question in other circuits. See Chovan, 735 F.3d at
1137; Staten, 666 F.3d at 160–61; Skoien, 614 F.3d at 640–42. And here it again proffers
inconclusive evidence on the question of whether there was a historically understood limitation
with respect to domestic violence misdemeanants.

       The government, and the amicus curiae Law Center to Prevent Gun Violence (“Law
Center”), argue § 922(g)(9) is a longstanding prohibition rooted in the historical tradition that
only peaceable or virtuous citizens could keep and bear arms. In support, the government cites
Samuel Adams’s proposal at the Massachusetts ratifying convention “that the said Constitution
be never construed to authorize Congress . . . to prevent the people of the United States, who are
peaceable citizens, from keeping their own arms . . . .”         Debates and Proceedings in the
Convention of the Commonwealth of Massachusetts Held in the Year 1788 (1856), reprinted in
2 Bernard Schwartz, The Bill of Rights, A Documentary History 676, 681 (1971). But Adams
only underscored what Heller conclusively established: the Second Amendment applies to law-
abiding and peaceable citizens at the very least. See Heller, 554 U.S. at 635.
 No. 15-4196                        Stimmel v. Sessions, et al.                         Page 8


       The government maintains that because domestic violence misdemeanants are neither,
they fall outside the Second Amendment’s scope of protection altogether. To that end, the
government relies on the often-cited Pennsylvania anti-federalist faction draft of the Second
Amendment that would have guaranteed “the people have a right to bear arms for the defense of
themselves and their own State or the United States” and provided that “no law shall be passed
for disarming the people or any of them unless for crimes committed, or real danger of public
injury from individuals . . . .” The Address and Reasons of Dissent of the Minority of the
Convention of the State of Pennsylvania to Their Constituents, 1787, reprinted in 2 Schwartz,
The Bill of Rights, 662, 665.

       Domestic violence misdemeanants may be at least somewhat removed from the Second
Amendment’s core right by virtue of their “crimes committed,” but the Amendment’s core does
not necessarily demarcate its outer limit. While the Heller Court identified the Pennsylvania
Convention proposal as a “highly influential” precursor to the Second Amendment, it did so only
in the context of concluding that the Amendment codified an individual right not limited to
militia service. See 554 U.S. at 603–04. The Court offered no comment on, nor analysis of, the
proposal’s “unless for crimes committed” clause. See id. And, to be sure, the final text of the
Second Amendment did not incorporate this proposed language.

       The government specifies no source establishing that individuals who physically abused
their family members or intimate partners were historically restricted from bearing arms. That
the Second Amendment “elevates above all other interests the right of law-abiding, responsible
citizens to use arms in defense of hearth and home,” id. at 635, does not itself establish that
domestic violence misdemeanants were excluded from the Amendment’s scope as historically
understood. Cf. Tyler, 837 F.3d at 708 (Sutton, J., concurring) (“Heller does not stand for the
proposition that anyone ever convicted of a felony falls outside the Second Amendment’s
protections.”).

       The next question is whether § 922(g)(9), enacted in 1996, is a longstanding prohibition.
On this issue, the government acknowledges the statute may not have “a precise founding-era
analogue,” but argues the Heller Court considered other Twentieth-Century prohibitions
“longstanding,” including the similar felons-in-possession ban. Heller does not instruct that
 No. 15-4196                                   Stimmel v. Sessions, et al.                                      Page 9


“presumptively lawful” exclusions must mirror restrictions on firearm possession in effect as of
1791. See Skoien, 614 F.3d at 641. However, Heller’s conclusion that some Twentieth-Century
prohibitions are longstanding does not necessarily establish that the 1996 statute at issue should
be considered longstanding as well.

         All told, the government has not demonstrated that the Second Amendment, as
historically understood, excludes individuals who had abused family members or intimate
partners.     Given the inconclusive nature of the government’s evidence, and our ultimate
conclusion that Stimmel’s claim fails at Greeno’s second step, we follow the lead of several of
our sister circuits in assuming, without deciding, that a domestic violence misdemeanant’s
Second Amendment rights remain intact to some degree and continue to the next step of our
inquiry.3 See, e.g., Chovan, 735 F.3d at 1137; Staten, 666 F.3d at 160–61.

                                                           2.

         At the determinative second step, we must first decide the level of scrutiny to apply.
Greeno, 679 F.3d at 518. In doing so, we analyze “the strength of the government’s justification
for restricting or regulating the exercise of Second Amendment rights” under the applicable
scrutiny standard. Id. (citation omitted).

         We hold that intermediate scrutiny is warranted for our review of § 922(g)(9). Stimmel
urges us to apply strict scrutiny, but his position runs counter to the clear preference of most
appellate courts for applying intermediate scrutiny to § 922(g) challenges. See Tyler, 837 F.3d at
692–93 (collecting cases). Furthermore, in Tyler v. Hillsdale County Sheriff’s Department,4 our
court, sitting en banc, acknowledged that the “risk inherent in firearms” distinguishes the right to
keep and bear arms “from other fundamental rights that have been held to be evaluated under a


         3
          Stimmel repeatedly faults the district court for failing to engage in a robust historical inquiry at step one of
its Greeno analysis. However, we review the judgment of the district court and therefore decline his request to
remand this case “in quest of a perfect opinion.” Cf. Shkabari v. Gonzalez, 427 F.3d 324, 328 (6th Cir. 2005)
(quoting Fisher v. Bowen, 869 F.2d 1055, 1057 (7th Cir. 1989)).
         4
           In that case, we examined the constitutionality of § 922(g)(4), which prohibits those adjudicated mentally
ill and those involuntarily committed to a mental institution from owning firearms. A majority of the en banc court
reversed the district court’s dismissal of Tyler’s complaint and remanded “to the district court for the application of
intermediate scrutiny to determine the statute’s constitutionality as applied to Tyler.” Tyler, 837 F.3d at 699.
 No. 15-4196                                  Stimmel v. Sessions, et al.                                   Page 10


strict scrutiny test.” 837 F.3d at 691 (quoting Bonidy v. U.S. Postal Serv., 790 F.3d 1121, 1126
(10th Cir. 2015)). In addition, we stated that “[i]ntermediate scrutiny is preferable in evaluating
challenges to § 922(g)(4) and similar provisions,” see id. at 692, such as § 922(g)(9), which
“ha[s] been consistently reviewed under intermediate scrutiny.”5                       Id. at 691–92 (collecting
cases); see also Fisher, 855 F.3d at 1070–71.                   As the Tyler lead and dissenting opinions
explained, applying intermediate scrutiny in this context strikes an appropriate balance between
affording Congress considerable flexibility in regulating gun safety while still requiring the
government to justify its firearms restrictions. 837 F.3d at 692; id. at 717 (Moore, J., dissenting).

         Here, in choosing to apply intermediate scrutiny, we are “informed by (1) how close the
law comes to the core of the Second Amendment right, and (2) the severity of the law’s burden
on the right.”       Id. at 690 (lead opinion) (internal quotation marks and citation omitted).
Regarding the first question, Stimmel, as a domestic violence misdemeanant, is at least
somewhat removed from the Amendment’s core protected class as defined in Heller.6 There is
no doubt Stimmel’s conviction remains in effect. To hold that he falls squarely within the
Amendment’s core right, despite his existing criminal conviction for volitional, violent conduct,
“would cut too hard against Congress’s power to categorically prohibit certain presumptively
dangerous people from gun ownership.” Id. at 691.

         Regarding the second question, § 922(g)(9) is a significant restriction, but Congress
lightened the burden on the right by providing domestic violence misdemeanants with four
mechanisms of relief from their firearm disability. They can (1) petition to set aside their
conviction; (2) seek a pardon; (3) have their conviction expunged; or (4) have their civil rights

         5
           Some judges (including the district court judge in this case) would uphold the statute under strict scrutiny.
See, e.g., Chovan, 735 F.3d at 1149–52 (Bea, J., concurring); United States v. Engstrum, 609 F. Supp. 2d 1227,
1231–35 (D. Utah 2009). Stimmel cites no decisions declaring § 922(g)(9) unconstitutional under either strict or
intermediate scrutiny.
         6
           Stimmel’s protestations that the law impacts a broad swath of individuals guilty of reckless conduct do not
establish that § 922(g)(9) burdens the public at large more than “a narrow[er] class of individuals” within the general
public “who are not at the core of the Second Amendment.” See Tyler, 837 F.3d at 691. Furthermore, this argument
does not apply to Stimmel, who was convicted of “knowingly caus[ing] or attempt[ing] to cause physical harm to a
family or household member.” Ohio Rev. Code § 2919.25(A) (emphasis added); cf. § 2919.25(B) (prohibiting
recklessly causing serious harm to family members). “A person to whom a statute properly applies can’t obtain
relief based on arguments that a differently situated person might present.” Skoien, 614 F.3d at 645 (citing United
States v. Salerno, 481 U.S. 739, 745 (1987)).
 No. 15-4196                                Stimmel v. Sessions, et al.                                 Page 11


fully restored.7 See § 921(a)(33)(B)(ii). Although availability of these avenues of relief may
vary among states, “this is true of all situations in which a firearms disability (or any other
adverse consequence) depends on state law.” Skoien, 614 F.3d at 645. Anomalous results under
the statute are tolerable where Congress “sought to defer to a State’s dispensation relieving an
offender from disabling effects of a conviction.” Logan v. United States, 552 U.S. 23, 37 (2007).
As “[t]he plain language of these statutory provisions makes clear,” “section 921(a)(33)(B)(ii)
creates exceptions to section 922(g)(9)’s general prohibition, rather than preconditions to its
application.” Fisher, 855 F.3d at 1070.

        In sum, § 922(g)(9) places a substantial burden on the right, but does not touch the
Second Amendment’s core––intermediate scrutiny is appropriate here. See Tyler, 837 F.3d at
692.

                                                        3.

        The burden of justifying § 922(g)(9) under heightened scrutiny is demanding and remains
with the government. Under intermediate scrutiny, the government must state a “significant,
substantial, or important” objective and establish “a reasonable fit” between the challenged
restriction and that objective. Id. at 693. Stimmel concedes “§ 922(g)(9) furthers a compelling
interest of reducing domestic gun violence.” “It is self-evident that the government interest of
preventing domestic gun violence is important.” Chovan, 735 F.3d at 1139; see also Booker,
644 F.3d at 25. And the statute’s overarching objective is equally so. See Tyler, 837 F.3d at
693; see also United States v. Yancey, 621 F.3d 681, 683–84 (7th Cir. 2010) (“The broad
objective of § 922(g)—suppressing armed violence—is without doubt an important one.”
(citations omitted)).

        The critical question, then, is whether the government has established a “reasonable fit”
between its compelling objective of preventing gun violence, and domestic gun violence
specifically, and disarming misdemeanants convicted of domestic abuse. See Tyler, 837 F.3d at

        7
           Stimmel has not pursued these options, but maintains they are not “realistic” or “viable.” Neither civil
rights restoration nor expungement is available to him under Ohio law. See Ohio Rev. Code §§ 2953.37, 2953.38,
2151.358, 2961.01, 2967.16. However, other options remain open, such as setting aside his conviction under Ohio
Rule of Criminal Procedure 32.1, or seeking a pardon.
 No. 15-4196                          Stimmel v. Sessions, et al.                        Page 12


693. Because this “reasonable fit” does not need to be a perfect one, the government “need not
prove that there is no burden whatsoever” on Stimmel’s Second Amendment right. Id. (internal
quotation marks and citation omitted). A regulation is reasonable if it “represents not necessarily
the single best disposition but one whose scope is in proportion to the interest served.” Id.
(citation omitted). The government may “rely on a wide range of sources, including legislative
history, empirical evidence, case law, and even common sense” in discharging its burden. Id. at
694.

          According to Stimmel, the fit cannot be reasonable where a lone domestic violence
misdemeanor conviction is sufficient justification for disarming him, for all practical purposes,
for life. We disagree. Congress enacted the restriction to disarm people who had engaged in
fundamentally felonious conduct, but were convicted of misdemeanors and thus fell outside
§ 922(g)(1)’s reach.    See Hayes, 555 U.S. at 426.       Domestic violence remains a serious,
pervasive problem; the Supreme Court observed in 2014 that the United States “witnesses more
than a million acts of domestic violence, and hundreds of deaths from domestic violence, each
year.” United States v. Castleman, 134 S. Ct. 1405, 1408 (2014). In addition, a 2010 nationally
representative study shows “1 in 4 women (24.3%) and 1 in 7 men (13.8%)” reported
experiencing “severe physical violence by an intimate partner” during their lifetime. Michele C.
Black, et al., Ctrs. for Disease Control and Prevention, Nat’l Ctr. for Injury Prevention and
Control, The National Intimate Partner and Sexual Violence Survey: 2010 Summary Report 2
(2011).

          The government further maintains that domestic violence misdemeanants are
significantly likely to commit future acts of violence, implying there are considerable benefits in
keeping deadly weapons out of their hands. In support, it cites a study of 3,662 individuals
arrested in Cincinnati, Ohio, for misdemeanor domestic violence that documents how 17% of
those who remained in the jurisdiction for the duration of the study’s three-year period were re-
arrested for the same crime. John Wooldredge & Amy Thistlethwaite, Reconsidering Domestic
Violence Recidivism: Individual and Contextual Effects of Court Dispositions and Stake in
Conformity ii, iv (1999). This particular study, however, does not account “for the many repeat
 No. 15-4196                             Stimmel v. Sessions, et al.                       Page 13


domestic violence acts that are never reported to the police.” Staten, 666 F.3d at 164 (discussing
report).

           To fill that gap in data, the government proffers a 2005 survey of then-available research
that gives an overall estimated recidivism rate range of between 40% and 80% “when victims are
followed longitudinally and interviewed directly.”         Carla Smith Stover, Domestic Violence
Research: What Have We Learned and Where Do We Go From Here?, 20 J. Interpersonal
Violence 448, 450 (2005). It also cites a 2004 “meta-analytic review” of twenty-two studies that
estimates an overall recidivism rate of 35% for non-treated offenders when based on partners’
reports, and an overall rate of 21% when based solely on police reports. Julia C. Babcock, et al.,
Does Batterers’ Treatment Work? A Meta–Analytic Review of Domestic Violence Treatment,
23 Clinical Psychol. Rev. 1023, 1039 (2004). Moreover, the Law Center references a study
documenting that, even after twenty years, violent criminals present a slightly higher risk of
arrest than those without criminal records.         See Alfred Blumstein & Kiminori Nakamura,
Redemption in the Presence of Widespread Criminal Background Checks, 47 Criminology 327,
341–43, fig.4 (2009) (“aside from random fluctuations, [the risk of re-arrest for a subject with a
criminal record] comes very close to [the risk of arrest for the never arrested] but remains above
it, even [after 20 years].”).

           Stimmel challenges as outdated the recidivism rate range of between 40% and 80% the
government relies on here because, “since the early 1990s, mandatory arrest laws for domestic
violence complaints have become commonplace.” Yet, he does not explain how these laws have
materially affected the recidivism rate in the studies the government specifies. He also objects to
the low-end 40% figure, maintaining that the source of that figure, a study by Melanie Shepard,
actually “places the [rate] of recidivism at 22%.” But in the Shepard study, the 22% figure refers
specifically to the rate of repeat convictions among those identified as recidivists, not the overall
40% recidivism rate. See Melanie Shepard, Predicting Batterer Recidivism Five Years After
Community Intervention, 7 J. of Fam. Violence 167, 173–74 (1992). The 40% overall rate,
which likely “underestimates the extent of continued abusive behavior,” id. at 174, includes
those under a protective order for domestic assault and those police suspect of domestic assault.
Id. at 172. In other words, a “recidivist” as defined in these studies is not limited to those who
 No. 15-4196                         Stimmel v. Sessions, et al.                        Page 14


are convicted again.      See id.; see also Babcock, Does Batterers’ Treatment Work,
1036 (“recidivism” is “any report of physical violence reported by the victims” or “any domestic
violence incidents reported to the police during a follow-up period”). Even if we considered a
recidivism rate of only 22% as Stimmel argues, Congress would still be justified in disarming
individuals presenting a one-in-five chance of repeated domestic violence––indeed, the Supreme
Court has “recognized and given weight” to Congress’s “broad prophylactic purpose” in enacting
the § 922(g) provisions. Dickerson v. New Banner Inst., 460 U.S. 103, 118 (1983), superseded
by statute, see Firearms Owners’ Protection Act of 1986, 18 U.S.C. § 921(a)(20).

       “No matter how you slice these numbers, people convicted of domestic violence remain
dangerous to their spouses and partners.” Skoien, 614 F.3d at 644. Essential here is that the
victim is more likely to be killed when a gun is present. As the Supreme Court has stated,
“[d]omestic violence often escalates in severity over time, and the presence of a firearm
increases the likelihood that it will escalate to homicide.” Castleman, 134 S. Ct. at 1408
(citations omitted). Moreover, “nearly 52,000 individuals were murdered by a domestic intimate
between 1976 and 1996, and the perpetrator used a firearm in roughly 65% of the murders
(33,500).” Booker, 644 F.3d at 25–26.

       The government has identified additional relevant data points. First, it cites a medical
study concluding that incidents of domestic violence involving a firearm are twelve times more
likely to end in the victim’s death than incidents involving a knife or an unarmed abuser.
Linda E. Saltzman, et al., Weapon Involvement and Injury Outcomes in Family and Intimate
Assaults, 267 JAMA 3043, 3044 (1992). A second study concludes that the presence of a gun in
the residence of a domestic abuser is “strongly and independently associated with homicide.”
Arthur L. Kellermann, et al., Gun Ownership as a Risk Factor for Homicide in the Home,
329 New Eng. J. Med. 1084, 1087 (1993). Stimmel argues this quote “has nothing to do with
gun ownership of the individual convicted of domestic violence.” Although the Kellerman study
does not limit its findings to those who have been convicted of domestic violence, it supports the
government’s position. For example, the study found that “[p]revious family violence was
linked to an increased risk of homicide” and “[v]irtually all of this increased risk was due to a
marked association between prior domestic violence and homicide at the hands of a family
 No. 15-4196                          Stimmel v. Sessions, et al.                          Page 15


member or intimate acquaintance[.]” Id. at 1087. It further warns that “battering tends to
increase in frequency and severity over time” without “effective intervention,” and concludes
that “assaults by family members or other intimate acquaintances with a gun are far more likely
to end in death than those that involve knives or other weapons.” Id. at 1090.

       This risk of death extends beyond those in an intimate or familial relationship with the
abuser. As the Law Center notes, responding to family violence calls is among a police officer’s
most risky duties. Nick Breul & Mike Keith, Deadly Calls and Fatal Encounters: Analysis of
U.S. Law Enforcement Line of Duty Deaths When Officers Responded to Dispatched Calls for
Service and Conducted Enforcement, 2010-2014, 15 (2016). Preliminary FBI statistical data for
2016 indicates that approximately 10% of non-accidental law enforcement officer fatalities in the
line of duty that year occurred while the officers were responding to domestic disturbance calls.
See Press Release, FBI Nat’l Press Office, FBI Releases 2016 Preliminary Statistics for Law
Enforcement      Officers    Killed    in    the    Line     of     Duty   (May      15,     2017),
https://www.fbi.gov/news/pressrel/press-releases/fbi-releases-2016-preliminary-statistics-for-
law-enforcement-officers-killed-in-the-line-of-duty.

       At least four other circuits have relied on much of the same evidence in ruling that the
statute is constitutional. See, e.g., Chovan, 735 F.3d at 1140–41; Staten, 666 F.3d at 164–65;
Booker, 644 F.3d at 25–26; Skoien, 614 F.3d at 643–44. Stimmel has not adduced any evidence
to directly contradict it, nor offered sufficient reason to discount its validity. Instead, Stimmel
underscores that he has lived a law-abiding life without any additional convictions since 1997.
But this passage-of-time argument has been soundly rejected by at least one other circuit.
Chovan, 735 F.3d at 1141–42 (rejecting argument that § 922(g)(9) cannot constitutionally apply
to plaintiff after fifteen years without a domestic violence conviction); see also Fisher, 855 F.3d
at 1071 (twenty-year-old harassment conviction does not render § 922(g)(9) unconstitutional as
applied to plaintiff). It is equally unpersuasive here. Stimmel fails to cite any statistical data
supporting his argument “that if a domestic abuser has not committed domestic violence for
[twenty] years, that abuser is highly unlikely to do so again.” Chovan, 735 F.3d at 1142. Even if
Stimmel presents no such risk, “some categorical disqualifications are permissible [because]
Congress is not limited to case-by-case exclusions of persons who have been shown to be
 No. 15-4196                           Stimmel v. Sessions, et al.                           Page 16


untrustworthy with weapons, nor need these limits be established by evidence presented in
court.” Skoien, 614 F.3d at 641; see also Booker, 644 F.3d at 23 (Second Amendment does not
require “that restrictions on the right be imposed only on an individualized, case-by-case basis”).

        To the extent Stimmel argues for a chance to demonstrate in court that he no longer poses
a risk of future violence, we have declined to “read Heller to require an individualized hearing to
determine whether the government has made an improper categorization” and questioned “the
institutional capacity of the courts to engage in such determinations.” Tyler, 837 F.3d at 698
n.18.   Our statement echoes the Supreme Court’s doubt that courts have the capacity to
determine whether an individual is “likely to act in a manner dangerous to public safety” because
“an inquiry into [an individual’s] background [is] a function best performed by the Executive,
which, unlike courts, is institutionally equipped for conducting a neutral, wide-ranging
investigation.” United States v. Bean, 537 U.S. 71, 77 (2002) (holding federal courts lack
jurisdiction to review a relief-from-firearms-disability application under 18 U.S.C. § 925(c) that
the designated agency does not review due to lack of funding).

        As the Ninth Circuit observed, if Congress had wanted to limit the statute’s application to
recent domestic violence convictions, it could have created a limited durational ban for these
misdemeanants, or a good behavior clause that would automatically relieve them of their
firearms disability after a specified number of years without a new domestic violence arrest,
charge, or conviction. See Chovan, 735 F.3d at 1142. But Congress chose not to do so. Instead,
it excepted those with expunged, pardoned, or set aside convictions, or those who have had their
civil rights restored. To sanction Stimmel’s as-applied challenge would thus create an exception
to § 922(g)(9) that Congress did not establish and would “undermine Congress’s judgment that
risk or potential, not likelihood, probability, or certainty, of violence is” sufficient. United States
v. Chamberlain, 159 F.3d 656, 664 (1st Cir. 1998), abrogated on other grounds as recognized in
United States v. Rehlander, 666 F.3d 45 (1st Cir. 2012).

        “[I]n the context of gun safety, the expense and other difficulties of individual
determinations may necessitate the inherent imprecision of a prophylactic rule.” Tyler, 837 F.3d
at 698 (internal quotation marks and citation omitted). Indeed, we have upheld § 922(g)(1),
which disarms even non-violent felons. See Carey, 602 F.3d at 741. At bottom, § 922(g)(9) is
 No. 15-4196                          Stimmel v. Sessions, et al.                         Page 17


arguably “somewhat over-inclusive given that every domestic violence misdemeanant would not
necessarily misuse a firearm against a spouse, former spouse, or other person with whom such
person had a domestic relationship specified in § 921(a)(33)(A), if permitted to possess one.”
Staten, 666 F.3d at 167. But “this observation merely suggests that the fit is not perfect,” and
thus does not undermine the statute’s constitutionality because a reasonable fit is all that
intermediate scrutiny requires. Id.; see also United States v. Chapman, 666 F.3d 220, 231 (4th
Cir. 2012) (same).

       On the government’s evidence, which Stimmel fails to rebut, it is reasonable to conclude
that domestic abusers have high recidivism rates, pose a continued risk to their families, as well
as law enforcement, are more likely to kill their victims when armed, and should therefore be
disarmed. In accord with the unanimous view of those circuits that have addressed the question,
we conclude the fit here is, at least, reasonable. Section § 922(g)(9) survives intermediate
scrutiny.

                                                V.

       Finally, the district court did not err by dismissing Stimmel’s equal protection claim.
Although 18 U.S.C. § 925(c) permits the Attorney General to grant relief from a firearms
disability if “the applicant will not be likely to act in a manner dangerous to public safety
and . . . the granting of the relief would not be contrary to the public interest,” Congress has
withheld funding for processing § 925(c) relief applications since 1992 after finding that
reviewing applications was a “very difficult and subjective task which could have devastating
consequences for innocent citizens if the wrong decision [wa]s made.” Tyler, 837 F.3d at 682
(quoting S. Rep. No. 102–353, at 19 (1992)).

       While § 925(c) is currently a nullity in practice, Congress has created alternative avenues
for relief from a firearms disability. First, as discussed, domestic violence misdemeanants may
seek: (1) to set aside their convictions; (2) a pardon; (3) to have their convictions expunged; or
(4) to have their civil rights fully restored. See § 921(a)(33)(B)(ii). In addition, Congress more
recently established a different path to relief for those individuals disarmed under § 922(g)(4). In
the wake of the 2007 Virginia Tech massacre, Congress enacted the NICS Improvement
 No. 15-4196                          Stimmel v. Sessions, et al.                       Page 18


Amendments Act of 2007 authorizing federal grants to help states improve the quality of the
mental health information they make available to the databases searched by the national instant
criminal background check system (“NICS”) when an individual tries to purchase a firearm.
Pub. L. No. 110–180, § 103(a)(1), 121 Stat. 2567 (2008). To be eligible for a grant, a state must
certify that it has implemented a program allowing those disqualified from possessing a firearm
under § 922(g)(4) to apply to the state for relief from that firearm disability. Id. § 103(c),
121 Stat. 2568; id. § 105(a), 121 Stat. 2569.

       Stimmel argues that limiting the NICS relief program to those disarmed under
§ 922(g)(4) violates his right to equal protection. We evaluate equal protection claims against
the federal government under the Fifth Amendment just as we would evaluate equal protection
claims against state and local governments under the Fourteenth Amendment. See United States
v. Angel, 355 F.3d 462, 471 (6th Cir. 2004) (citing Buckley v. Valeo, 424 U.S. 1, 93 (1976)). “To
state an equal protection claim, a plaintiff must adequately plead that the government treated the
plaintiff disparately as compared to similarly situated persons and that such disparate treatment
either burdens a fundamental right, targets a suspect class, or has no rational basis.” Ctr. for
Bio–Ethical Reform, Inc. v. Napolitano, 648 F.3d 365, 379 (6th Cir. 2011) (internal quotation
marks and citation omitted). “In determining whether individuals are similarly situated, a court
should not demand exact correlation, but should instead seek relevant similarity.”         Bench
Billboard Co. v. City of Cincinnati, 675 F.3d 974, 987 (6th Cir. 2012) (internal quotation marks
and citation omitted).

       Other than the fact that he is also prohibited from possessing firearms under federal law,
Stimmel does not articulate how he is similarly situated to a person disarmed under § 922(g)(4).
While domestic violence misdemeanants have been adjudicated guilty under state law of
voluntary criminal conduct, § 922(g)(4) disarms those “adjudicated as a mental defective,” an
involuntary and possibly temporary and treatable medical condition, or who have been
involuntarily committed to a mental health facility. These relevant distinctions are reflected in
Congress’s decision to improve the provision of mental health and commitment records to the
NICS while providing some form of relief to those “who have overcome a disqualifying mental
illness or disability.” 153 Cong. Rec. S15970-02 (Dec. 19, 2007) (statement of Sen. Leahy).
 No. 15-4196                           Stimmel v. Sessions, et al.                         Page 19


As Stimmel has failed to establish that he is similarly situated to those subject to § 922(g)(4), his
equal protection claim fails.

                                                VI.

       In conclusion, all of our sister circuits that have considered Second Amendment
challenges to § 922(g)(9) have unanimously upheld the restriction as constitutional. For the
reasons stated above, we join them and affirm the district court’s judgment.
 No. 15-4196                           Stimmel v. Sessions, et al.                       Page 20


                                       _________________

                                             DISSENT
                                       _________________

          BOGGS, Circuit Judge, dissenting. Domestic violence has been, and continues to be, a
serious problem in this country. The question before this court, however, is not whether the
government has a compelling interest in curbing the incidence of domestic firearm violence. We
all agree that it does. Nor is it whether the government can, under certain conditions, limit the
federal firearm rights of some domestic violence misdemeanants. We all agree that it can.
Rather, the question is whether the government has satisfied its burden of showing that the
restriction imposed by 18 U.S.C. § 922(g)(9) appropriately fits its stated objective. Because the
government has offered, at best, minimal evidence that a non-recidivist domestic violence
misdemeanant presents a heightened risk of reoffending decades after his or her conviction, it
has yet to justify what is, effectively, a lifetime ban on a fundamental constitutional right.
I therefore respectfully dissent.

                                                  I

          As the majority notes, we apply the two-step test from United States v. Greeno, 679 F.3d
510 (6th Cir. 2012), when considering Second Amendment challenges. Tyler v. Hillsdale Cty.
Sheriff’s Dep’t, 837 F.3d 678, 685 (6th Cir. 2016) (en banc). At the first step, we ask “whether
the challenged law burdens conduct that falls within the scope of the Second Amendment right,
as historically understood.” Greeno, 679 F.3d at 518. Because I agree with my colleagues that
“the government has not demonstrated that the Second Amendment, as historically understood,
excludes individuals who had abused family members or intimate partners,” Majority Op. at 9,
and because the government bears the evidentiary burden, we proceed to the second stage of the
analysis, Greeno, 679 F.3d at 518. There, we scrutinize “the strength of the government’s
justification for restricting or regulating the exercise of Second Amendment rights,” applying the
appropriate level of scrutiny. Ibid. (quoting Ezell v. City of Chicago, 651 F.3d 684, 703 (7th Cir.
2011)).
 No. 15-4196                                 Stimmel v. Sessions, et al.                                  Page 21


         While I have expressed my view that strict scrutiny should apply to Second Amendment
restrictions, see, e.g., Tyler, 837 F.3d at 702 (Boggs, J., concurring in most of the judgment)
(“The proper level of scrutiny is strict scrutiny, as with other fundamental constitutional
rights . . . .”), I will accept, arguendo, my colleagues’ contention that intermediate scrutiny is
warranted in this case. Given this assumption, the majority is correct that the critical question
here is “whether the government has established a ‘reasonable fit’ between its compelling
objective of preventing gun violence, and domestic gun violence specifically, and disarming
misdemeanants convicted of domestic abuse.” Majority Op. at 11.

         Where the majority errs is in failing to recognize that the question of fit has a temporal
component. In Tyler, we held that when a firearm-ownership ban is “effectively permanent,”
“some evidence of the continuing need to disarm . . . is necessary to justify [the ban’s] means to
its ends.” 837 F.3d at 694 (emphasis added). This requirement rests on the fact that the
reasonableness of fit depends, in part, on the relative size of the set of “true positives” to that of
“false positives.” The first contains all people to whom the firearm ban applies and whose
disarmament furthers the government’s compelling objective, while the second contains those
who are prevented from obtaining a firearm but who would not misuse one. Where the latter
group is large relative to the former, the fit is poor—not just imperfect—and is, therefore, likely
to be unreasonable. The length of the ban matters because as an individual ages, he or she might
transition from the former category into the latter. Thus, the longer the ban, the worse the fit is
likely to be.

         As a practical matter, § 922(g)(9) imposes a permanent ban on Stimmel and on persons
similarly situated. Congress has provided domestic-violence misdemeanants with four avenues
to restore their federal firearm rights: (1) have the conviction set aside, (2) have the conviction
expunged, (3) have their civil rights restored (assuming that the law of the applicable jurisdiction
provides for the loss of civil rights for such an offense), or (4) seek a pardon.1 18 U.S.C.


         1
           For the sake of completeness, it bears noting that the Gun Control Act includes a relief-from-disabilities
program which permits a barred individual to “make application to the Attorney General for relief;” and should that
application be denied, judicial review is available in federal district court. 18 U.S.C. § 925(c). This section of the
Act is, however, “currently a nullity” as Congress defunded the program in 1992, which, in turn, stripped the federal
courts of jurisdiction to review § 925(c) claims. Tyler, 837 F.3d at 682.
 No. 15-4196                          Stimmel v. Sessions, et al.                         Page 22


§ 921(a)(33)(B)(ii). However, as my colleagues acknowledge, under Ohio law, neither civil-
rights restoration nor expungement is available to those convicted of misdemeanor domestic
violence as an adult. Majority Op. at 11 n.7. Furthermore, while Ohio does have a procedure for
setting aside convictions, it is limited to cases involving a “manifest injustice.” Ohio Crim. R.
32.1. Given that “a postsentence withdrawal motion is allowable only in extraordinary cases,”
and because an “undue delay between the occurrence of the alleged cause for withdrawal and the
filing of the motion is a factor adversely affecting the credibility of the movant and militating
against the granting of the motion,” State v. Smith, 361 N.E.2d 1324, 1326 (Ohio 1977), this
route is also essentially foreclosed to Ohio domestic-violence misdemeanants who are seeking to
restore their federal firearm rights decades after offending. Thus, Stimmel’s only potential
avenue to reacquiring those rights is to seek a pardon. Gubernatorial pardons are, however,
uncommon events in Ohio. See, e.g, Alan Johnson, Kasich Stays Conservative With Pardons,
Columbus Dispatch, Feb. 12, 2017, http://www.dispatch.com/news/20170211/kasich-stays-
conservative-with-pardons (stating that in 2016, roughly three percent of clemency requests were
approved, mostly for non-violent crimes); see also Restoration of Rights Project, Ohio
Restoration of Rights, Pardon, Expungement & Sealing, http://ccresourcecenter.org/state-
restoration-profiles/ohio-restoration-of-rights-pardon-expungement-sealing (last visited Jan. 3,
2018). Nor does there appear to be much urgency to pardon those convicted long ago of
domestic violence crimes, albeit misdemeanors. Cf. United States v. Skoien, 614 F.3d 638, 653
(7th Cir. 2010) (Sykes, J., dissenting). Stimmel’s firearm-ownership ban is therefore effectively
permanent, meaning that some evidence of the continuing need to disarm those long ago
convicted of misdemeanor domestic violence is necessary to justify § 922(g)(9)’s severe
restriction.

        None of the government’s evidence establishes such a continuing need; in fact, the only
direct evidence that is proffered contradicts the government’s claim. As the majority concedes,
after twenty years, “violent criminals present [only] a slightly higher risk of arrest than those
without criminal records.” Majority Op. at 13 (emphasis added) (citing Blumstein & Nakamura,
supra, at 341–43). Admittedly, the cited study does not further refine this statistic, so we do not
know whether it is true of domestic-violence misdemeanants. However, it does provide prima
facie evidence that after a substantial passage of time, such individuals are about as likely as the
 No. 15-4196                           Stimmel v. Sessions, et al.                         Page 23


general public to commit an act of domestic violence. This data point is problematic for the
government, because even under intermediate scrutiny, “[t]he burden of justification is
demanding and . . . rests entirely on the State.” Tyler, 837 F.3d at 693–94 (alteration in original).

       The government’s remaining evidence does nothing to refute this presumption. The other
studies cited by the government, for instance, have timeframes that are too short to be relevant to
the issue before us. The Cincinnati study lasted for only three years, see Majority Op. at 12,
while the Stover article—which is the source of the much-touted 40%-to-80%-recidivism-rate
statistic—based this figure upon experiments that lasted, at most, five years, see Stover, supra, at
450; Shepard, supra, at 167; Joel Garner, Jeffrey Fagan, & Christopher Maxwell, Published
Findings from the Spouse Assault Replication Program: A Critical Review, 11 J. Quantitative
Criminology, 3, 20 (Table V) (1995). Thus, these studies do not provide a basis for concluding
that domestic violence misdemeanants pose a heightened risk decades after their offense.

       Many of the government’s “additional relevant data points” are not, in fact, relevant; they
merely state the rather obvious facts that domestic violence is a serious problem in the United
States and that the presence of a firearm increases the risk of death. See Majority Op. at 14–15.
Taken together, such evidence suggests that having a firearm in the household increases the
likelihood of homicide if domestic violence occurs. Such a conditional statement, however,
cannot show that a given subset of the population—namely, domestic-violence misdemeanants
who, decades later, have not reoffended—is more likely to use a firearm against a domestic
partner than the general public. To do that, the government would have to demonstrate that those
convicted of domestic-violence misdemeanors decades earlier commit acts of domestic violence
at higher rates than the general public; and as shown above, it fails to do so. In short, the
government cannot advert to facts that hold true of the population at-large to carry its burden of
showing that a substantial relationship exists between § 922(g)(9) and the compelling
government objective of curbing domestic firearm violence.

                                                 II

       As the record currently stands, the government has not carried its burden even under
intermediate scrutiny. Following Tyler’s lead, I would therefore reverse and remand, noting that
 No. 15-4196                         Stimmel v. Sessions, et al.                       Page 24


the government may still justify § 922(g)(9) either by providing evidence “explaining the
necessity of § 922(g)[(9)]’s [effective] lifetime ban or . . . [by] showing that § 922(g)[(9)] is
constitutional as applied to” Stimmel. 837 F.3d at 699. Perhaps such evidence exists; this court,
however, cannot relieve the government of its burden to provide it.